772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LINDA DAVIS, PLAINTIFF-APPELLANT,v.U.S. DEPARTMENT OF EDUCATION:  WAYNE STATE UNIVERSITY,DEFENDANTS-APPELLEES.
NO. 84-1865
United States Court of Appeals, Sixth Circuit.
8/21/85

E.D.Mich.
APPEAL DISMISSED
ORDER
BEFORE:  LIVELY, Chief Judge; MERRITT and JONES, Circuit Judges.


1
Plaintiff appeals the sua sponte dismissal of her civil action.  The case has been referred to a panel of this court pursuant to Sixth Circuit Rule 9(a).  Upon consideration of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The hearing in the district court on a motion to dismiss was adjourned before completion when the district judge discovered that Dennis Davis, the person purporting to represent the plaintiff Linda Davis, was not a licensed attorney.  The district court entered an order giving Linda Davis 20 days in which to file a proper appearance and when no appearance was filed, the district court dismissed for want of prosecution.  After this order of dismissal was entered, the same Dennis Davis, purporting to act as counsel for Linda Davis, filed a motion in this court for leave to appeal in forma pauperis.  That motion is now before the court of appeals.


3
A litigant may appear in a federal court either representing herself or represented by a licensed attorney.  A person not representing herself may not appear and be represented by one not licensed to practice law.  Since Dennis Davis, a layman, continues to attempt to represent Linda Davis in this litigation after being advised by the district court that such representation is not permitted, the motion for leave to appeal in forma pauperis is denied, and the appeal is dismissed.